IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00426-CV

ROBERT WALTON,
                                                           Appellant
v.

WARDEN D. BLACKWELL, SGT. H. DEAVER
AND SGT. J. KNOCH,
                                                           Appellees



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. DC-17-47113


                          MEMORANDUM OPINION


      Robert Walton filed a notice of appeal on November 25, 2019. By letter dated

December 13, 2019, this Court notified Walton that the appeal was subject to dismissal

because the notice of appeal was untimely. The Clerk also warned Walton that the appeal

would be dismissed unless, within 21 days of the date of the letter, a response was filed

showing grounds for continuing the appeal. See TEX. R. APP. P. 44.3. Walton filed a
response on December 30, 2019; however, the response does not show grounds for

continuing the appeal.

        Accordingly, this appeal is dismissed.




                                          JOHN E. NEILL
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed January 15, 2020
[CV06]




Walton v. Blackwell, et al.                                              Page 2